United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-686
Issued: December 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 14, 2010 appellant filed a timely appeal from a July 30, 2009 decision of the
Office of Workers’ Compensation Programs which denied her request for reconsideration.
Because more than 180 days elapsed since the most recent merit decision dated May 1, 2009 to
the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 29, 2006 appellant, then a 40-year-old mail handler, developed low back pain
when she was pushing wire containers. The Office accepted her claim for lumbosacral strain.
Appellant stopped work on October 29, 2006 and returned to part-time limited duty, four hours a

day on November 8, 2006. She worked intermittently thereafter until becoming totally disabled
on January 22, 2007.1
Dr. Karen Berger, a Board-certified family practitioner, treated appellant from January 29
to March 8, 2007. She diagnosed thoracic and lumbar back strain with possible compression
fracture due to the October 29, 2006 work injury. On May 31, 2007 appellant was treated by
Dr. Nathan J. Rudin, a Board-certified orthopedic surgeon, for chronic back pain and limb
numbness which occurred after the incident on October 29, 2006 at work. Dr. Rudin diagnosed
exacerbation of preexisting degenerative thoracic vertebral disease and lumbar pain related to the
injury of October 2006. He returned appellant to work full time with restrictions.
The Office referred appellant to Dr. Paul Cederberg, a second opinion physician, who
disagreed with appellant’s physicians regarding the extent of her condition and disability.
Dr. Cederberg found that she did not have a lumbar strain and that her thoracic condition had not
totally resolved. In reports dated August 9 and September 27, 2007, Dr. Lawrence Frazin, a
Board-certified neurosurgeon, selected as the impartial medical specialist, opined that appellant’s
work-related injury had resolved and she could return to her preinjury job, full time without
restrictions.
On October 23, 2007 the Office issued a notice of proposed termination of compensation
benefits based on Dr. Frazin’s reports. Appellant disagreed and submitted reports from
Dr. Michael DiMarco, Jr., a psychologist, dated July 12 and August 6, 2007.
In a November 30, 2007 decision, the Office terminated appellant’s compensation
benefits effective that day for the accepted condition of lumbosacral strain on the grounds that
the weight of the medical evidence established that she had no disability or residuals resulting
from her accepted injury.
On September 25, 2008 appellant requested reconsideration and submitted reports from
Dr. Rudin dated November 7, 2007 to September 12, 2008. Dr. Rudin treated her for chronic
midthoracic pain and mild degenerative disc disease. He opined that appellant’s condition was
secondary to somatic dysfunction and myofascial pain in the midthoracic region with no
evidence of neurological abnormalities. In a May 22, 2008 estimate of physical capabilities,
Dr. Rudin diagnosed work-related mechanical pain at T5 to T7 and low back pain. He returned
appellant to work full time with restrictions. In an attending physician’s report dated June 17,
2008, Dr. Rudin diagnosed thoracic strain, chronic with poor mobility, spasm and myofascial
pain disease and noted with a checkmark “yes” that appellant’s condition was caused or
aggravated by a work activity on October 29, 2006. He found appellant was totally disabled
from October 29, 2006 to February 11, 2007 and partially disabled from February 12, 2007. On
September 12, 2008 Dr. Rudin diagnosed chronic midthoracic back and chest pain which began
after her work injury. He advised that appellant’s continuous pain limited her ability to work.
Dr. Rudin opined that within a reasonable degree of medical certainty appellant’s pain was
related to her work injury. He noted no evidence of fracture or other bony abnormality in the
thoracic spine beyond degenerative disc disease of a degree appropriate for her age. Dr. Rudin
1

The record reveals that on May 15, 2008 appellant filed a duplicate claim regarding the same matter. The Office
administratively deleted the claim.

2

opined that appellant’s symptoms were permanent and recommended a return to work with
restrictions.
In a decision dated December 3, 2008, the Office denied modification of the
November 30, 2007 decision.
On April 1, 2009 appellant requested reconsideration and submitted additional medical
evidence.
In a decision dated May 1, 2009, the Office denied modification of the prior decision.
On May 7, 2009 appellant requested reconsideration. In an undated statement, she
requested that the Office review all documents in her case. Appellant asserted that the Office
distorted the facts so that it appeared she was not injured. She advised that she was diagnosed
with a fractured vertebrae and disc and believed the referee physician did not thoroughly review
her diagnostic tests. Appellant asserted that she had a fractured thoracic vertebrae and a torn disc
that required surgery. She contended that she was not adequately compensated by the Office for
her injury and that her x-rays and an MRI scan were tampered with. In a May 27, 2009 report,
Dr. Rudin noted that he terminated the doctor-patient relationship with appellant on
October 28, 2008. He advised that he did not have any new data upon which to base a disability
determination and that his prior disability certification of October 23, 2008 remained valid.
Appellant also resubmitted prior reports of Dr. Rudin.
In a July 30, 2009 decision, the Office denied appellant’s reconsideration request on the
grounds that her request was insufficient to warrant further review of the merits.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,2 the Office has the
discretion to reopen a case for review on the merits. It must exercise this discretion in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits of his or her written
application for reconsideration, including all supporting documents, sets forth arguments and
contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”3

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4
ANALYSIS
The Office’s July 30, 2009 decision denied appellant’s reconsideration request finding
that it was insufficient to warrant further merit review. With her request, she asserted that the
Office distorted the facts in her claim so that it appeared as though she was not injured.
Appellant disputed the findings of the referee physician who she contended did not thoroughly
review her records. While a reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a
reasonable color of validity.5 The Board finds that the general allegations of improper conduct
by the Office have no reasonable color of validity. Appellant provided no evidence to support
her assertions.6 Her letter did not establish that the Office erroneously applied or interpreted a
point of law or advance a point of law or fact not previously considered.
Appellant resubmitted the May 22, 2008 physical capabilities form and the June 17, 2008
attending physician’s report prepared by Dr. Rudin. The Board notes that this evidence is
duplicative of evidence already of record and previously considered by the Office in its
December 3, 2008 decision.7 Therefore, the Office properly determined that this evidence did
not constitute a basis for reopening the case for a merit review. In a May 27, 2009 report,
Dr. Rudin addressed terminating the doctor-patient relationship with appellant on
October 28, 2008. He did not have any new information upon which to base a disability
determination and noted his prior disability certification remained valid. This evidence, while
new, is not relevant to the underlying issue in the claim, the termination of benefits based on
appellant’s accepted lumbar strain. Dr. Rudin merely referenced his previous reports on the
matter. Therefore, the Office properly determined that this evidence did not constitute a basis for
reopening the case for a merit review.
Appellant also submitted a May 7, 2009 letter to the Secretary of Labor requesting
assistance with her claim; but it is not relevant to the underlying issue, the termination of
benefits, which is medical in nature. Her letter asserted her allegations that the Office had not
properly developed or adjudicated her claim. Appellant did not otherwise submit any new and
relevant medical evidence following the Office’s May 1, 2009 decision.

4

Id. at § 10.608(b).

5

L.G., 61 ECAB ___ (Docket No. 09-1517, issued March 3, 2010).

6

Appellant submitted a May 7, 2009 letter to the Secretary of Labor but this letter generally repeated her
allegations that her claim had not been properly developed and adjudicated by the Office.
7

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).

4

The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim as she did not present evidence or argument satisfying any of
the three regulatory criteria, under section 10.606(b)(2), for obtaining a merit review.
On appeal appellant asserts that the Office failed to expand her claim to include
additional diagnoses to her middle back and indicated that she sustained a rib ring fracture and a
compression fracture at T5. She contended that medical records were improperly removed from
her claim file. The Board only has jurisdiction over whether the Office properly denied a further
merit review of the claim. As noted, appellant did not submit any evidence or argument in
support of her reconsideration request that warrants reopening of her claim for a merit review
under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.8
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

With her request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

5

